DENIED; Opinion Filed May 17, 2013.




                                        S   In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00493-CV

          IN RE HIGHLAND CAPITAL MANAGEMENT, L.P., ET AL., Relators

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-04005

                                MEMORANDUM OPINION
                           Before Justices FitzGerald, Lang, and Myers
                                  Opinion by Justice FitzGerald
       Relators contend the trial judge erred in denying their motion to withdraw a referral to a

special master. The facts and issues are well known to the parties, so we need not recount them

herein. Based on the record before us, we conclude relators have not shown they are entitled to

the relief requested.   See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40

(Tex. 1992) (orig. proceeding). Accordingly, we DENY relators’ petition for writ of mandamus.




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE

130493F.P05